DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 and 36-38 are currently pending in the application.  Claims 19, 20, and 36-38 are withdraw. The rejections of record from the final Office action dated 4 August 2021 not repeated herein have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niederst et al., US 2017/0096521 (“Niederst”)(newly cited) in view of Jin et al., US 2013/0178590 (“Jin”)(previously cited).
Regarding claim 1, Niederst discloses a coating composition which is suitable for coating the interior surface (i.e. the interior food-contacting surface) of food containers wherein the coating composition comprises a polyhydroxy ether polymer having a Mn value between 2,000  and 11,000 and a crosslinking agent (i.e. a curing agent) [abstract, 0006, 0027, 0029, 0172, 0229, 0252, 253].  The polyhydroxy ether polymer is formed in part from a diepoxide of a dihydric phenol [0007, 0060].  The diepoxide of the dihydric phenol may be the product of a reaction between 4,4’-
Niederst teaches that the dihydric phenol used in the upgrading reaction may be any of the compounds described by formula (III) disclosed within the reference [0166]. Niederst discloses that compounds of formula (IIII) include 4,4’-methylenebis(2,6-dimethylphenol) [0130].  Niederst also teaches that sterically hindered dihydric phenols compounds of formula (III) may be successfully upgraded using the so-called “taffy” process or certain nitrogen-containing catalysts [0146]. Niederst goes onto to disclose examples wherein the polyhydroxy ether polymer is the product a reaction between 4,4’-methylenebis(2,6-dimethylphenol) and a diglycidyl ether of 4,4’-methylenebis(2,6-dimethylphenol)  [0391-0397, Table 6]. Niederst also teaches that polymers made from 4,4’-methylenebis(2,6-dimethylphenol) and epichlorohydrin are believe to be compliant with FDA regulation 175.300 [0151].  As such, the Niederst reasonably teaches a coating composition comprising a polyhydroxy ether polymer which is formed by advancing a diepoxide of 4,4’-methylenebis(2,6-dimethylphenol) with 4,4’-methylenebis(2,6-dimethylphenol) wherein the diepoxide of 4,4’-methylenebis(2,6-dimethylphenol) is formed by reacting 4,4’-methylenebis(2,6-dimethylphenol) with epichlorohydrin. 
Niederst is silent regarding any remaining epoxy groups with a monofunctional compound. 
Jin is in the related field of epoxy coatings for metal can packaging [0003].   In particular Jin explains that the advancement of the reaction involving epoxies may lead all of the terminating end groups with one or more monofunctional reactants [0067].  The specific example of terminating epoxide groups with a monophenol is given [0067-0068].   Jin teaches that reacting the advancement product with one or more monofunctional reactants may enhance the physical and/or mechanical properties of the coating [0071]
Niederst and Jin are both in related fields regarding metal can packaging.  In the event that the coating of Niederst has residual epoxy groups, it would have been obvious to one of ordinary skill in the art to subsequently react the residual epoxy with a monofunctional reactant (e.g. monophenol) as taught by Jin as being beneficial depending on the end use application and/or requirements thereof.  Additionally, based on the teachings of Jin one of ordinary skill in the art would have expected that reacting the remaining epoxy functional groups of the polyether polymer of Niederst with a monofunctional reactant would result in a coating having enhanced the physical and/or mechanical properties.
Although modified Niederst does not disclose the polyhydroxyether polymer being prepared from a reaction mixture by reacting epichlorohydrin directly with a polyhydric phenol to form the polyhydroxy ether polymer as claimed, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
Regarding claims 2, 3, and 15, Niederst teaches that the food container may be a two- or thee-piece can and that the can may be steel or aluminum [0252-0253].
Regarding claim 4, Niederst teaches that the coating composition may comprise a phenoplast resin as curing agent [0223-0225].
Regarding claims 5-13, the 4,4’-methylenebis(2,6-dimethylphenol) in the coating composition of Niederst has the molecular structure shown below which meets the limitations of claims 5-13.

    PNG
    media_image1.png
    173
    380
    media_image1.png
    Greyscale
 


Regarding claim 14, Niederst teaches that the crosslinking agent (i.e. the phenoplast) makes up from 0.1 to 50 wt% of the coating composition [0229].  Given that no additional components are required to be present in the composition, it is clear that the range of amounts of phenoplast taught by Niederst encompass, and therefore renders obvious, the claimed range (see MPEP 2144.05).
Regarding claims 16 and 17,
Regarding claim 18, Niederst teaches that the polyhydroxyether polymer may be grafted with an acrylic polymer [0107].

Response to Arguments
Applicant’s arguments filed 4 August 2021 with respect to claims 1-18 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782